DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Status of Claims
This action is in reply to the amendment filed on 12/15/2021.
Claim 10 is amended.
Claims 4-5, 13, and 18-19 are previously cancelled.
Claim 21 is newly added.
Claims 1-3, 6-12, 14-17, and 20-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments regarding the 35 U.S.C. § 101 rejection filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant’s argument start on page 8 of the response, arguing that claim 10 is analogues to example 35.    Specifically applicant argues that “Like the patent-eligible claims of Example 35, claim 10 in this application recites a specific improvement over conventional authentication methods by continually conducting "pre" or "mini" authentications using unsolicited authenticators before a customer requests access to an ATM. See, e.g., '960 Application, paras. 71-74. The method of claim 10 includes detecting executing a contactless authentication routine within a predetermined time window. The contactless authentication routine of claim 10 does not require touching or contacting any ATM component (instead of entering a PIN using an ATM keypad). Id para. 102.” And “Advantageously, the method of claim 10 allows for authentication at an ATM based on obtaining unsolicited customer-specific information (instead of an ATM keypad) and confirming that the unsolicited information (instead of a PIN) conform to a virtual customer model. The method of claim 10 authenticates a customer's identity at an ATM by a process that differs from the routine and conventional ATM authentication methods and does not require entry of a PIN or entry of other passcodes that are more vulnerable to being intercepted. '960 Application, para. 9.” (Response at 9).  
Examiner respectfully disagrees. First, the additional elements of claim 10 are recited at a high level of generality.  For example recent added claim element “capturing a first plurality of unsolicited authenticators of a customer;” is claimed at a high level of generality, not specifying what data is being collected, by what sensor.  Further, in the claim it is unclear what specifically is being done with the information as part of the virtual customer model and contactless authentication routine.  This is different from example 35 that specifically generates and transmits a random code, reads an image generated in response to receipt of the random code, 
Applicant argues and references the specification, regarding the argued improvements, specifically regarding the elements that are recited at a high level of generality.  Although the specification must be able to teach the improvement to technology or significantly more, but the claims must as well.  The claims are examined not the specification.  Regardless of whether the specification discloses a technical improvement or significantly more, limitations from the specification are not read into the claims.  
Therefore applicant’s arguments regarding the improvement of “Advantageously, the method of claim 10 allows for authentication at an ATM based on obtaining unsolicited customer-specific information (instead of an ATM keypad) and confirming that the unsolicited information (instead of a PIN) conform to a virtual customer model” fails as the unsolicited information and virtual customer model are discussed at such a high level of generality that they do not integrate the abstract idea into a practical application or provide significantly more.  
Therefore applicant’s 101 argument regarding example 35 is unpersuasive.  

On page 10 applicant argues the 101 in view of case law.  

Applicant cites Prism Technologies LLC v. T-Mobile USA, Inc., 696 F. App'x 1014, 1017 (Fed. Cir. 2017), Universal Secure Registry LLC v. Apple, Inc., 10 F.4th 1342 (Fed. Cir. 2021), and Cosmokey Solutions GMBH & Co. KG, v. Duo Security LLC, Slip Opinion No. 2020- 2043 at page 9 (Fed. Cir. Oct. 4, 2021).  However, applicant’s arguments “the claim limitations recite an 

Therefore applicant’s arguments regarding 35 U.S.C. § 101 are unpersuasive.  


Applicant’s arguments, with respect to the 35 U.S.C. §112(b) rejection  have been fully considered and are persuasive.  The 112(b) rejection of claims 10-12, 14-15 has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 10-12, 14-15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites the element “detecting execution of a contactless authentication routine at the ATM within a predetermined time window, wherein the predetermined time window is determined based on the predetermined distance;” However the closest examiner has found to on paragraph [0106] “Based on the time window, the ATM may allow the customer to access the ATM if a contactless authentication routine is success executed when the customer is expected to arrive at the ATM.”   The specification appear to teach detecting the successful execution of the routine, not just its execution, or teaches the executing of the contactless authentication routine in paragraph [0105]. 

13.	Claims 11-12, 14-15 and 21 are further rejected as they depend from their independent claim.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 6-12, 14-17, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 6-12, 14-17, and 20-21 are either directed to a system or method, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to system Claims 1 and 16.  Claim 10 recites the limitations of:
A method for self-authenticating a customer at an automated teller machine ("ATM"), the method comprising:
capturing a first plurality of unsolicited authenticators of a customer;
using a cloud computing environment, generating a virtual customer model based on the first plurality of unsolicited authenticators of the customer;
using a plurality of edge-nodes:
capturing a second plurality of unsolicited authenticators of the customer; and performing a plurality of pre-authentication routines based on the second plurality of unsolicited authenticators of the customer, wherein the pre-authentication routines determine whether the second plurality of unsolicited authenticators conform to the virtual customer model;
after performing the plurality of pre-authentication routines, executing a consensus protocol and establishing a threshold service level and an abbreviated real-time authentication routine for the customer; 
capturing a third plurality of unsolicited authenticators responsive to the abbreviated real-time authentication routine; and
detecting a presence of the customer within a predetermined distance of the ATM; and
detecting execution of a contactless authentication routine at the ATM within a predetermined time window, wherein the predetermined time window is determined based on the predetermined distance;
providing the customer access to the ATM at the threshold service level in response to the execution of the contactless authentication routine within the predetermined time window; and
denying the customer access to the ATM when the execution of the contactless authentication routine occurs outside the predetermined time window; 
wherein the first, second and third plurality of unsolicited authenticators comprise activity of the customer that is not taken by the customer in response to a formal request for access to the ATM.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice mitigating risk.  If a claim limitation, under its broadest Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite “us using a cloud computing environment, using a plurality of edge-nodes: capturing a first plurality of unsolicited authenticators of the customer; and capturing a second plurality of unsolicited authenticators responsive to the abbreviated real-time authentication routine; and detecting a presence of the customer within a predetermined distance of the ATM; and detecting execution of a contactless authentication routine at the ATM within a predetermined time window, wherein the predetermined time window is determined based on the predetermined distance;” The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims recite further additional elements of “capturing a first plurality of unsolicited authenticators of a customer; using a cloud computing environment, generating a virtual customer model based on the first plurality of unsolicited authenticators of the customer;” These represent mere data gathering and are discussed at a high level of generality and do not integrate the claims into a practical application.  Therefore claims 1, 10 and 16 are directed to Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0037] – [0040] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 10, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-3, 6-9, 11-12, 14-15, 17 and 20-21 further define the abstract idea that is present in their respective independent claims 1, 10, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons 

Prior Art Rejection
After further search and consideration the prior art rejection is withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693